The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 10, 2014

                                     No. 04-13-00629-CR

                                        Ismael CRUZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR5658
                           Honorable Ray Olivarri, Judge Presiding

                                        ORDER
Sitting:      Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice

       The panel has considered the Appellant’s motion for extension of time to file the Motion
for Rehearing, and the motion is GRANTED. Time is extended to December 18, 2014.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court